—In an action to recover damages for personal injuries, etc., the defendants Jose Ramon Leone and Maria J. Carpió appeal from an order of the Supreme Court, Kings County (I. Aronin, J.), dated May 1, 2000, which denied their motion for summary judgment dismissing the complaint and cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs payable by the plaintiffs, the motion is granted, the complaint and cross claims are dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
In opposition to the appellants’ prima facie demonstration of entitlement to judgment as a matter of law dismissing the complaint and cross claims insofar as asserted against them, the plaintiffs failed to raise a triable issue of fact that the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365; Flanagan v Hoeg, 212 AD2d 756). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.